Citation Nr: 0707140	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  01-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to service connection for residuals of cold 
injury to the hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1947 to 
December 1949.  

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
stomach disorder and residuals of a cold injury to the hands.  

When these matters were previously before the Board in August 
2003 and April 2005, they were remanded for further 
development.

This case was advanced on the Board's docket by reason of the 
veteran's advanced age.  See 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
does not have a stomach disorder that is related to service 
or to an incident of service origin.

2.  The preponderance of the evidence shows that the veteran 
does not have residuals of cold injury to the hands due to 
service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Residuals of cold injury to the hands were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice in a letter, dated in March 2004.  That 
correspondence specifically advised him of the information 
and evidence necessary to substantiate his claim; informed 
him of his and VA's respective responsibilities in obtaining 
evidence in support of his claim; and suggested that he 
submit any pertinent evidence in his possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  A notice was sent to the veteran in November 2006 
providing the information required by Dingess.

For the above reasons, the Board finds that the March 2004 
letter and November 2006 notice substantially complied with 
VA's notice requirements.  

The file includes reports of four VA examinations.  There are 
two dated in June 2004, one dated in April 2006 and one dated 
in October 2006.  The Board previously concluded that the 
June 2004 examinations were inadequate for rating purposes 
because they were conducted by a physician's assistant.  
Since that time, the Court has held that VA may satisfy its 
duty to assist by providing a medical examination conducted 
by one able to provide competent medical evidence under 
38 C.F.R. § 3.159(a)(1), such as a nurse practitioner or 
physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 
563 (2007).  Accordingly, VA satisfied its duty to assist 
when it provided a medical examination performed by one able 
to provide competent medical evidence.  Id at 569.  Thus, the 
Board finds that the June 2004 examinations, as well as those 
conducted in April and October 2006, are adequate for rating 
purposes of the veteran's claims.  

The claims file also contains VA medical records, dated from 
January 2001 to May 2004, private medical records, dated from 
July 1970 to June 2005, and the veteran's service medical 
records.  The Board is unaware of any outstanding medical 
records; as such, the Board finds that VA's duty to assist in 
obtaining evidence has been fulfilled.  

Based on the procedural history of this case, the Board 
concludes that VA has complied with the duties to notify and 
assist obligations set forth in 38 U.S.C.A. §§ 5103(a) and 
5103A.  Overall, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






I.  Stomach disorder

The veteran states that he suffered from constipation in 1946 
and stomach cramps in February 1947, the latter occurring 
during his term of service.  However, service medical records 
are silent as to any complaint, treatment or diagnosis of any 
gastrointestinal symptoms or disorders.  The veteran's 
separation examination, dated in November 1949, does not note 
any abnormalities.  Private medical records do not show 
treatment for any gastrointestinal disorders until January 
1987, which is nearly four decades after service.  The 
veteran contends that he was exposed to mustard and tear 
gases during boot camp in 1947 and has suffered a stomach 
disability since that time.  

Under the governing regulation pertaining to exposure to 
mustard gas, presumptive service connection is warranted if 
the veteran has experienced: (1) Full body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed certain specified 
conditions. 38 C.F.R. § 3.316. (It is noted that 
gastrointestinal symptoms or disorders are not among the 
conditions that are associated with full body exposure to 
sulfur mustard.)

It should be pointed out that although specific conditions 
are listed in 38 C.F.R. § 3.316, a veteran is not precluded 
from establishing direct-incurrence service connection for a 
disability due to exposure to noxious gases, such as mustard 
gas, with proof of actual causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Whether a disease or disability 
is the result of exposure to noxious gases, such as mustard 
gas, is a medical matter, and therefore competent medical 
evidence is required.

In June 2004, a VA examiner diagnosed the veteran with 
gastritis.  She stated that it was not likely that the 
gastritis was related to the veteran's September 1946 
constipation or February 1947 stomach cramps.  The veteran 
underwent another gastrointestinal VA examination in October 
2006.  The physician cited an upper gastrointestinal imaging 
study completed in October 2006 that demonstrated a hiatal 
hernia with no evidence of reflux.  He stated that no 
esophagitis or gastritis was identified on the image study.  
His overall impressions did not include any diagnoses of a 
gastrointestinal disorder.  This physician also noted the 
veteran's reports of mustard gas exposure during service and 
pointed out that "gastrointestinal symptoms and 
gastrointestinal disorders have not been recognized as 
related to mustard gas exposure."  Overall, the physician 
ruled out a relationship between a gastrointestinal 
disability and the veteran's service.

In sum, both VA examiners concluded that the veteran did not 
have a stomach disorder that was related to service.  There 
is no medical evidence of record that even suggests a 
relationship between any current gastrointestinal disorder 
and the veteran's active military duty.  Thus, the veteran's 
claim for service connection must be denied.  

II.  Residuals of cold injury to the hands

The veteran contends that he was exposed to "below freezing 
temperatures" during service, which caused the current cold 
injury residuals to his hands.  He was afforded a VA 
examination in June 2004.  The examiner indicated that he was 
unable to opine as to whether the veteran had residuals of 
in-service frost bite.
Consistent with the Board's April 2005 remand instructions, 
another VA examination was conducted by a neurologist in 
April 2006.  The neurologist found that the veteran did not 
have any neurological deficit or damage to the nerves. 

There is no medical evidence of record that shows a 
relationship between residuals of cold injury to the hands 
and the veteran's active military duty.  Thus, the veteran's 
claim for service connection must be denied.  

Conclusion

While the Board has denied service connection for stomach 
disorder and residuals of cold injury to the hands, the Board 
does not question the sincerity of the veteran's conviction 
that his ailments are related to service; however, as a lay 
person, he is not competent to establish a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the veteran 
is not professionally qualified to offer or suggest a 
possible medical etiology, and because there exists no 
medical evidence providing such a nexus between the veteran's 
current diagnoses and his military service, there is no basis 
upon which to establish service connection for these claims.


ORDER

Service connection for a stomach disorder is denied.  

Service connection for residuals of cold injury to the hands 
is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


